Citation Nr: 0818029	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  07-17 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right eye condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to September 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

There medical evidence does not show that the veteran has a 
current right eye condition.


CONCLUSION OF LAW

A right eye condition was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that service connection is warranted for 
a right eye condition as a result of exposure to "military 
environmental factors" in service.  Prior to service, he 
went to a private physician to have a chalazion removed from 
this right lower eyelid and there was no mention of any other 
problems with his right eye.  As such, he believes that he 
developed right eye pterygium in service and has suffered 
from the condition ever since.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Here, service medical records are unavailable for review.  In 
August 2005, the RO issued a Formal Finding on the 
Unavailability of Service Medical Records after learning that 
his records had most likely been destroyed in a 1973 fire at 
the National Personnel Records Center in St. Louis, Missouri.

However, in September 2005 correspondence, the veteran stated 
that he never received any treatment for right eye pterygium 
in service or after service.  Thus, there are no records 
pertaining to his alleged condition.  He did state that the 
separation examination revealed a diagnosis of right eye 
pterygium, but this is has not been verified.  In 
correspondence dated June 2007, his sister reported that the 
veteran "did have a growth on his eyeball when he came home 
from Indianapolis, Indiana."  

There are also no post-service medical treatment records 
available for review.  In correspondence dated in August 
2005, he indicated that the only treatment has been his self-
application of eye drops to soothe irritation.  In light of 
the foregoing, the Board but must deny this claim because the 
there is no medical evidence indicating that the veteran has 
a current diagnosis of right eye pterygium.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Gilpin v. 
West, 155 F.3d 1353, 1355-56 (Fed. Cir. 1998).

In reaching this determination, the Board does not question 
the sincerity of the veteran's conviction that he has a right 
eye condition due to service, and particularly, as a 
consequence of his reported in-service exposure to "military 
environmental factors."  The Board notes, however, that as 
lay persons, the veteran and his sister are not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his and her own assertions; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because the 
veteran is not professionally qualified to offer a diagnosis 
or suggest a possible medical etiology, and since there is no 
competent medical evidence showing that the veteran was ever 
diagnosed as having right eye pterygium, the preponderance of 
the medical evidence is against this claim and there is no 
basis upon which to establish service connection.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in February 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2007, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In this case, the RO attempted to obtain service medical 
records, but it was determined that they were destroyed in a 
1973 fire at the National Personnel Records Center in St. 
Louis, Missouri.  Further, the veteran submitted several 
personal written statements and a statement from his sister.  
However, he indicated that there were no records showing a 
diagnosis of or treatment for a right eye condition. 

Moreover, given the absence of in-service evidence of chronic 
manifestations of the disorder on appeal, no evidence of a 
current disorder, and no competent evidence of a nexus 
between service and the veteran's claim, a remand for a VA 
examination would unduly delay resolution.

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim / claims.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for a right condition is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


